UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada 20-5302617 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As of April 22,2015, there were 349,543,348 shares of registrant’s common stock outstanding. ITALK, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed consolidated balance sheets as of February 28, 2015 (unaudited) and August 31, 2014 3 Condensed consolidated statements of operations for the three andsix months ended February 28, 2015 and2014 (unaudited) 4 Condensed consolidated statements of cash flows for the six months ended February 28, 2015 and 2014 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6-22 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-23 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 SIGNATURES 24-27 2 ITEM 1 FINANCIAL STATEMENT iTALK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS February 28, August 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid and other assets Total current assets Property and equipment, net Other assets: Customer lists, net Domain rights Debt issue costs Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued salary –related parties Convertible note payable –net of discount Stock based payable Settlement payable Advances payable Advances payable, related party Loans payable, related party Derivative liability Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value; 50,000,000 and 50,000,000 shares authorized; 50,000,000 and 50,000,000 shares issued and outstanding as of February 28, 2015 and August 31, 2014; respectively Series A Preferred Stock, $0.001 par value; 5 and 5 shares designated, 5 and 5 shares issued and outstanding as of February 28, 2015 and August 31, 2014, respectively - - Series B Preferred Stock, $0.001 par value; 49,999,995 and49,999,995shares designated, 49,999,995 and 49,999,995 shares issued; 49,999,995 and 49,999,995 shares outstanding as of February 28, 2015 and August 31, 2014, respectively Common stock, $0.001 par value 1,875,000,000 shares authorized; 349,543,348 and 111,249, 454 shares issued and outstanding as of February 28, 2015 and August 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 ITALK INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended February 28, Six Months Ended February 28, REVENUES: Sales $ Cost of sales Gross (loss) profit ) OPERATING EXPENSES: Selling, general and administrative Research and development expenses Depreciation and amortization Total operating expenses ) ) Loss from operations ) Other income (expense): Gain(loss) on change in fair value of derivatives ) ) ) Interest expense ) Total other expenses ) Net Income Loss $ ) $ ) ) ) Net Loss per common share, basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 iTALK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended February 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discount Bad debt expense Common stock issued in connection with forbearance agreement Liability for registration rights (Gain) loss on change in derivative liabilities ) Stock based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expense ) Accounts payable and accrued expenses Accrued salaries – related parties Deferred revenue Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from common stock subscriptions Proceeds from notes payable Proceeds fromconvertible note payable Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $
